Citation Nr: 9935790	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-03 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for compensation benefits for a cervical 
spine disability pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from July to September 
1944 and February to May 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico.


REMAND

The veteran is asserting that he has a disability of the 
cervical spine which occurred when he was attacked at a VA 
facility in 1978.  A review of the September 1996 rating 
action, which denied entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991), shows that the 
decision was based on a de novo review of the record.  A 
review of the evidence shows that the Board denied this issue 
in a decision dated in May 1996.  This decision is final.  
38 U.S.C.A. § 7104 (West 1991).  Accordingly, the issue 
before the Board is whether new and material evidence has 
been submitted in order to reopen a claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  The statement of 
the case does not contain the appropriate law and regulation 
regarding finality and new and material evidence. 

During the course of the appeal 38 U.S.C.A. § 1151 (West 
1991) was amended by Section 422(a) of Public Law (PL) 104-
204.  Section 422(a) now requires that negligence on behalf 
of the VA must be shown in order to recover under 38 U.S.C.A. 
§ 1151.  The amendment is effective with respect to claims 
filed on or after October 1, 1997.  The appellant's claim was 
filed before this date and the Board's decision will be based 
on the criteria in effect prior to October 1, 1997, as this 
criteria is more favorable to the appellant.
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable will apply, unless Congress provided otherwise or 
permitted the VA Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the legal hurdle adopted in 
Colvin v. Derwinski, 1 Vet. App. 171 (1990), that required 
reopening of claim on the basis of "a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
case, was invalid.  Thus, the legal standard that remains 
valid, 38 C.F.R. § 3.156(a), requires that in order for new 
evidence to be material, it must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopened a previously 
denied final decision, a three step process is required.  It 
must first be determined whether new and material evidence 
has been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

In order to ensure the appellant's right of due process, the 
case is REMANDED for the following actions:

The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted in order to reopen a claim 
for compensation benefits for a cervical 
spine disability pursuant to 38 U.S.C.A. 
§ 1151, to include consideration of Hodge 
and Elkins.

If the benefit sought is not granted the appellant and his 
representative should be furnished a supplemental statement 
of the case, which contains the appropriate law and 
regulations regarding finality of a Board decision and new 
and material evidence, and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












